Citation Nr: 1748886	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of left eyelid surgery.

2.  Whether a substantive appeal as to the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 1973. 
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a January 2015 correspondence, the Veteran withdrew his request for a Board hearing. 

In May 2015 and October 2016, these matters were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran's current eye conditions are residuals of his in-service left eyelid surgery, were caused by or aggravated by his in-service left eyelid surgery, or are etiologically related to the Veteran's active service.

2.  Although the Veteran did not file a substantive appeal setting out arguments relating to errors of fact or law within 60 days of the date on which the October 10, 2014 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the August 27, 2013, rating decision that notified him that claim for entitlement to service connection for PTSD was denied, the Board will waive any defects of the substantive appeal, and accept the Veteran's December 30, 2014 substantive appeal as timely filed. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection residuals of left eyelid surgery have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A substantive appeal regarding the issue of entitlement to service connection for PTSD is accepted as timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is established by chronicity.  In order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Analysis

The Veteran contends that he suffers from the residuals of his in-service 1969 surgical removal of a hordeolum/chalzion of his left upper eyelid.  Specifically, the Veteran contends that he suffers runny eyes and discretion of a substance that cause his eye lid to stick together, which in turn causes his vision to be blurred and red eyes.  See April 2010 Statement in Support of Claim.  Additionally, the Veteran contends that he was exposed to sulfuric acid in the motor pool while in service, which he believes is the cause of his eye problems.  See September 2012 VA Form 9.    

With respect to the first element of service connection, a current disability, as reflected in the Veteran's VA treatment records, the Veteran has current diagnoses of dry eyes, pterygia, mild cataracts, and conjunctival condition of bilateral pinguecula.  Thus, the first element of service connection is satisfied. 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the Veteran's service treatment records show that the Veteran had a hordeolum of the left upper eye lid in October 1969 and underwent surgery to remove it.  Thus, the second element of service connection is satisfied. 

Therefore, the dispositive issue in this case is with respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability.  The Board finds that the medical evidence of record is against a finding of a nexus between any of the Veteran's current eye conditions and is his active service, to include as residuals of his in-service left eyelid surgery  

In an August 2010 VA eye examination report, the Veteran reported left eye pain, to include watering, tearing, itching and swelling of the left eye.  Additionally, the Veteran reported blurred vision and loss of night vision.  The VA examiner diagnosed the Veteran with (1) dry eyes, (2) pterygia, and (3) mild cataracts of both eyes.  The VA examiner opined that the Veteran's in-service eyelid surgery was not the cause of the Veteran's current complaints, as pterygia and dry eyes are common causes of eye irritation, tearing, and mattering.  Furthermore, the VA examiner opined that the Veteran's does not have any residuals from his in-service eyelid surgery.  

The Veteran's post service treatment records from VA Medical Center in Pineville (Alexandria) show the Veteran was assessed with allergic conjunctivitis.  The records do not suggest a relationship between the Veteran's allergic conjunctivitis and his active service.

In a December 2015 VA eye examination report, the VA ophthalmologist diagnosed the Veteran with a conjunctival condition of bilateral pinguecula.  The VA ophthalmologist opined that the Veteran's eye conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA ophthalmologist explained that the Veteran's service treatment records show that he was treated for a chalzion of the left upper eyelid.  The surgical removal consisted of antibiotics and incision and drainage of the chlazion from the conjunctival side (underneath) of the eyelid.  The VA ophthalmologist further noted that incisions carried out in this fashion do not leave visible external scars, thus, his in-service left eyelid surgery is not the cause of his conjunctivitis and pinguecula in both eyes.

In a May 2017 eye examination report, the VA ophthalmologist noted there were no abnormalities of the eyes or eyelids associated with the previously treated chalazion.  The VA examiner opined that the Veteran's condition claimed was less likely than not incurred in or caused by the claimed-in-service injury, event or illness.  The VA examiner explained that since the Veteran's 1969 treatment for chalzion of the left upper eyelid, the Veteran in 1999, underwent treatment at the VA eye clinic and has had no recurrences of the chalzion.  Additionally, there was no scar or abnormality of the eyelid found on the examination.  

In a July 2017 VA examination report, the May 2017 VA ophthalmologist provided an addendum opinion.  The VA ophthalmologist noted that the Veteran's VA medical records show the Veteran had been treated for and diagnosed with dry eyes, allergic conjunctivitis, and bilateral pterygiums.  Also, the VA ophthalmologist noted that the Veteran's lay statements reveal that he had discharge and redness of both eyes (primarily his left eye).  Upon review of the Veteran's medical records and the Veteran's lay statements, the VA ophthalmologist concluded that these symptoms are consistent with a dry eye/allergic conjunctivitis problem.  Thus, VA ophthalmologist opined that that is less likely than not that the Veteran's in-service chalazion/hordeolum and treatment thereof of the Veteran's left eye caused or aggravated any of the present eyes conditions.

Additionally, other than the Veteran's lay statements, there is no evidence that reflects that the Veteran was actually exposed to sulfuric acid during service that caused or is related to his eyelid surgery or his current eye conditions. 

Thus, the medical records, VA examinations, and VA medical opinions, collectively reveal that although the Veteran does have current eye conditions, the etiology of these current conditions is not related to the Veteran's in-service eyelid surgery, nor related to any exposure to sulfuric acid.  Given such, these conditions are not residuals of his eyelid surgery.  The Board notes that although the Board has previously remanded for addendum medical opinions in relation to the Veteran's claim, when taking all the VA examination reports and opinions collectively, the Board finds the opinions are adequate as the opinions are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Furthermore, the VA medical opinions set forth an accurate medical history, considered the Veteran's lay statements, and were formulated after a review the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, there is no nexus between the Veteran's in-service surgery and his current conditions; and consequently, the third element of service connection is not met. 

Lastly, the Board finds that the Veteran has not established service connection by chronicity.  Although the Veteran has established the existence of eyelid surgery during surgery, the evidence does not establish the existence of a chronic disease in service as required under 38 C.F.R. § 3.303(b) (2016).

To the extent that the Veteran has offered his opinion that his current eye disorders are related to, or residuals of his in-service eyelid surgery, to include exposure to sulfuric acid, these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Given such, it cannot be stated that he is competent to provide a nexus statement.  All in all, the Veteran's lay statements have been reviewed and considered.  However, the Board finds that all the VA medical opinions taken together are highly probative as the VA examiners applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions.  Significantly, there is no contrary medical opinion.

Therefore, based on the foregoing, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


II.  Timeliness of the Appeal

A.  Legal Principles and Regulations

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veteran' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  However, the request for an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  Id.  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305. 

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105 (d) (3); 38 C.F.R. § 20.101 (d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105 (d); 38 C.F.R. § 20.101 (d).

B.  Analysis

The Veteran seeks entitlement to service connection for PTSD.

Here, on August 27, 2013, the RO, inter alia, denied the Veteran's claim for entitlement to service connection for PTSD.  In an August 30, 2013 notification letter, the Veteran was informed that he had one year from the date of his notification letter to appeal his denial with an explanation of his right to appeal.  

Subsequently, the Veteran timely filed an NOD, which was received on September 30, 2013, in which he sought reconsideration of his claim for entitlement to service connection for PTSD. 

In a July 2014 correspondence from the Veteran, the Veteran stated it had been two years since he submitted his PTSD claim and feels that his PTSD condition has gotten worse.  The Veteran requested a response from VA.  

On September 10, 2014, an SOC pertaining to these claims was issued.  In that notification letter, the Veteran was advised that he had either 60 days to submit a substantive appeal, or within the remainder, if any, of the one-year period from the date of the rating decision of which the Veteran has appealed (period expired on August 27, 2014).  The Veteran was also informed that if VA does not hear from him in the within this period, then his case will close.  Additionally, the Veteran was informed that if he needs more time to file an appeal, he should request more time before the time limit for filing his appeal has expired.  He was also notified of the attached VA Form 9, a substantive appeals form, with instructions on how to fill it out.  

On December 30, 2014, VA received a substantive appeal (VA Form 9), which was dated December 23, 2014.  

In a January 2015 notification letter, VA informed the Veteran that the Veteran's December 30, 2014 VA Form 9 was untimely, as it was filed past the 60 days deadline from the issuance of the September 10, 2014 SOC, and it was filed past the one year deadline of the August 27, 2013 rating decision.

The Board first notes that the latest date the Veteran had to file his VA Form (in regards to this claim for service connection for PTSD was December 12, 2014.  As previously mentioned, his VA Form 9 was received on December 30, 2014.  Thus, only approximately 18 days after the deadline for filing.

Additionally, in a March 5, 2015 letter, the Veteran contends that his VA Form was not filed untimely, as he was under the impression that his appeal was still pending.  The Veteran contends the reason he was under the belief his appeal was still pending was because he received letters from the VA on December 1, 2014 and on December 15, 2014 notifying him of his scheduled video conference hearing.  Thus, the Veteran contends that his appeal was still pending, and further contends that otherwise, he finds the VA letters confusing.  Significantly, the Board notes that during this time the Veteran and his representative also submitted documentation of the Veteran's "severe financial hardship," which was used as the basis of the Veteran's Motion to Advance on the Docket (this was subsequently granted), and the reason why the Veteran could not appear at his January 2015 Board hearing.  

The Board notes that in August 2012, the RO issued a rating decision denying the Veteran's claim for service connection for a skin condition and residuals of eyelid surgery, and denying an increased rating for his service-connected left shoulder scar.  In regards to these claims, in September 2012, the Veteran filed a VA Form 9, which included a request for a BVA hearing.  Although not specifically identified on the VA letters, the December 1, 2014 and on December 15, 2014 letters from VA were in reference to the hearing requested on the Veteran's September VA Form 9, and not to the Veteran's claim for entitlement to service connection for PTSD.  

When addressing the issue of whether a substantive appeal is filed timely, the Board notes that in Percy v. Shinseki, 23 Vet. App 37 (2009), the Court of Appeals for Veterans Claims (Court) noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, 38 U.S.C.A. § 7105 (d) (3), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  The Court stated that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'"  Id.

In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Id. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD in Percy allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  Given the rationale underlying Percy, the September 2013 timely filed NOD, in which the Veteran sought reconsideration of his claim for entitlement to service connection for PTSD, the Veteran's July 2014 letter, in which the Veteran expressed his continued desire to pursue a claim for PTSD, the Veteran's 18 day delayed VA Form 9 (as opposed to a longer period of delay), which he attributes the delay to the December letters from the VA, and the Veteran's severe financial hardship, all collectively express his desire to seek timely appellate review.  To find against the Veteran in this instance would be a violation of the expectation of Congress that VA facilitate an adjudicatory system that is veteran-friendly and non-adversarial, especially where the Veteran has in this instance expressed his confusion.  Give such, with a lack of any prejudice to the Veteran in this matter, the Board will waive any timely defects with the Veteran's December 30, 2014 VA Form 9 and accept it as timely filed.  Therefore, the Board has accepted jurisdiction of the Veteran's claim for entitlement to service connection for PTSD.




ORDER

Entitlement to service connection for residuals of left eyelid surgery is denied.

A substantive appeal as to the Veteran's claim for entitlement to service connection for PTSD is accepted as timely filed.




REMAND

While the Board regrets additional delay in this matter, further development is required prior to adjudicating the Veteran's claim for service connection for PTSD.

As the Board finds that the Veteran filed a timely substantive appeal as to the above issue, and additional evidence has been received that has not been considered in connection with the claim, the case must be remanded so that the RO can address the issue, in the first instance, in relation to the new evidence and continue any other further development that is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any current, outstanding treatment records (VA or private) for his claimed PTSD and to provide authorization to obtain these records as necessary.

2.  After completion of all requested and necessary development, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


